Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                        Status of Claims  
This is in response to applicant’s filing of Request for Continued Examination (RCE) filed on June 02, 2022. Applicant’s Amendment of  October 29, 2021, amended claims 1, 3-5, 10, 12, and 17; cancelled claims 2 and 11; and added claims 21 and 22. Therefore, claims 1, 3-10, and 12-22 are currently pending.
                                                 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 02, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                                         Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
       The art of record, especially the art submitted on IDS of June 02, 2022,  does not disclose singularly or in combination controlling autonomous vehicles by  obtaining  data indicative of a geographic area,  determining vehicle imbalance based on data associated with the geographic area, “generating ... data indicative of a vehicle service incentive associated with the geographic area that has the vehicle imbalance”, and “confirming...that a first autonomous vehicle of the one or more autonomous vehicles associated with the vehicle provider is being or has been re-positioned with respect to the geographic area” as recited in independent claims 1, 10, and 17. Therefore, because the art of record does not singularly or in combination disclose  the above features  the claimed invention, as recited in claims 1, 3-10 and 12-22,  is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                            

/RUSSELL FREJD/Primary Examiner, Art Unit 3661